DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on October 2, 2020 and December 9, 2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Saneto et al (US 6,822 163; hereinafter Saneto).
	Regarding claim 1, Saneto discloses an electric junction box (10) comprising: a housing (13) configured to accommodate an electronic component (14); and a lid portion (16) attached to the housing (13) so as to cover an opening of the housing (see figure 6), wherein an electric wire (W/H) connected to the electronic component (23-25) is routed between the electronic component (23-25) and the lid portion (16), wherein the housing (13) includes a fixing member (26) fixing the electric wire (W/H), and wherein the fixing 
	Regarding claim 2, Saneto discloses the electric junction box (10), wherein the housing (13) has a side wall formed in a cylindrical shape (see figure 6), and wherein the electric wire (W/H) is routed near the side wall (see figure 4).
	Regarding claim 3, Saneto discloses the electric junction box (10), wherein the housing (13) includes a cylindrical portion formed in a cylindrical shape (see figure 6) and a partition wall (14, see figure 6) partitioning an inside of the cylindrical portion (see figure 6), and wherein the fixing member (26) is provided on the partition wall (see figure 8) 
	Regarding claim 5, Saneto discloses the electric junction box (10), wherein the fixing member (26) includes a rod-shaped arm portion (see figure 8) extending in a direction intersecting with the attachment direction (see figure 8), and wherein the arm portion (see figure 9) is passed through a tying band wound around the electric wire to fix the electric wire (W/H, see figure 7).

4.	Claims 1-4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kakimi et al (US 10,131,297; hereinafter Kakimi).
	Regarding claim 1, Kakimi discloses an electric junction box (1) comprising: a housing (3) configured to accommodate an electronic component (100); and a lid portion (6) attached to the housing (3) so as to cover an opening of the housing (see figures 2 and 3), wherein an electric wire (7) connected to the electronic component (100, thru the stud bolt) is routed between the electronic component (100) and the lid portion (6), wherein the housing (3) includes a fixing member (N) fixing the electric wire (7), and 
	Regarding claim 2, Kakimi discloses the electric junction box (1), wherein the housing (3) has a side wall formed in a cylindrical shape (see figure 2), and wherein the electric wire (7) is routed near the side wall (see figure 3).
	Regarding claim 3, Kakimi discloses the electric junction box (1), wherein the housing (3) includes a cylindrical portion formed in a cylindrical shape (see figure 1) and a partition wall (see figure 3) partitioning an inside of the cylindrical portion (see figure 3), and wherein the fixing member (N) is provided on the partition wall (see figure 3) 
	Regarding claim 4, Kakimi discloses the electric junction box (1), wherein the partition wall (see figure 3) is provided with a notch (33d) at an end portion on a lid portion side (see figure 3), and wherein the fixing member (N) is provided on a side of the notch away from the lid portion (see figure 3).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oda (US 7,893,364), Ritcher et al (US 7,939,754), Kakimi et al (US 11,056,866), Kurata et al (US 11,031,761), McGreevy et al (US 8,512,050) and Akahori et al (US 7,549,872) disclose an electric junction box. 

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


March 4, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848